 

 

(FILED: KINGS COUNTY “CLERK 09775/2020 04:03 PM INDERSNG . 5156 93/2026
NYSCEF DOC. NO. 6 RECEIVED NYSCEF: 09/15/2020

SOPREME COURT OF THE
STATE OF NEW YORK, COUNTY OF KINGS

 

Yookel, Inc.
Plaintiff,
Vv.
United States Steel Corporation,

Index: 515693/2020

Defendant,
and STIPULATION EXTENDING TIME

TO RESPOND TO COMPLAINT

CSX Transportation, Inc., Norfolk Southern
Railway Company, and Consolidated Rail
Corporation,

 

Nominal Defendants.

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned
attorneys for Plaintiff Yookel, Inc. (“Plaintiff”), Defendant United States Steel Corporation
(“Defendant”), and Nominal Defendants CSX Transportation, Inc., Norfolk Southern Railway
Company, and Consolidated Rail Corporation (“Nominal Defendants”), that the time within
which Defendant and Nominal Defendants must move, answer, or otherwise respond (if necessary)
to Plaintiff's complaint is extended to and including October 15, 2020.

IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be executed
in counterparts and by facsimile, and that such facsimile signatures shall be deemed the equivalent

of original signatures for purposes of this Stipulation.

Dated: September 15, 2020.

1 of 2
 

   

O Page 2 of 4ykegeke 5 1603/2020

yal

    
 

 

NYSCEF DOC. NO. 6

HERRICK, FEINSTEIN LLP

By. ELA

Shivani Poddar

2 Park Avenue

New York, New York 10016
Telephone: (212) 592-1446
Facsimile: (212) 592-1500
spoddar@herrick.com

Attorneys for Plaintiff

JONES DAY

By:

Roy A. Powell

500 Grant Street, Suite 4500
Pittsburgh, PA 15219

Office: 412.394.7922

Fax: 412.394.7959
rapowell@jonesday.com
Attorneys for Defendant
United States Steel Corporation

RECEIVED NYSCEF: 09/15/2020

GAINES, NOVICK, PONZINI, COSSU &
WENDITT, LLP

BY

2 of 2

Dena (loadee

Denise M. Cossu

1133 Westchester Avenue
White Plains, NY 10604
Tel: (914) 288-9595

Fax: (914) 288-0850
dcossu@gainesllp.com

Attorneys for Defendants

CSX Transportation, Inc., Norfolk Southern
Railway Company, and Consolidated Rail
Corporation
 

 

(FILEDy“ KINGS’ COUNTY “CLERK 0977672020 Li:42” am INDESONG 25156 93/2020

 

NYSCEF DOC. NO. 7 RECEIVED NYSCEF:
SUPREME COURT OF THE
STATE OF NEW YORK, COUNTY OF KINGS
Yookel, Inc.
Plaintiff,
¥.
United States Steel Corporation, ' Index: 515693/2020
Defendant, :
and : STEPULATION EXTENDING TIME

; TO RESPOND TO COMPLAINT
CSX Transportation, Inc., Norfolk Southern :

Railway Company, and Consolidated Rail
Corporation,
Nominal Defendants. :

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned
attorneys for Plaintiff Yookel, Inc. (“Plaintiff”), Defendant United States Steel Corporation
(“Defendant”), and Nominal Defendants CSX Transportation, Inc., Norfolk Southern Railway
Company, and Consolidated Rail Corporation (“Nominal Defendants”), that the time within
which Defendant and Nominal Defendants must move, answer, or otherwise respond (if necessary)
to Plaintiff's complaint is extended to and including October 15, 2020.

IT IS FURTHER STIPULATED AND AGREED that this Stipulation may be executed

in counterparts and by facsimile, and that such facsimile signatures shal! be deemed the equivalent

of original signatures for purposes of this Stipulation.

Dated: September 15, 2020.

L of 2

09/16/2020
 

 

 

(PILEDY KINGS COUNTY “CLERK 09/717672020 11:42 AM INDESSNG'5 T5693 /2020
NYSCEF DOC. NO. 7 RECEIVED NYSCEF: 09/16/2020

HERRICK, FEINSTEIN LLP GAINES, NOVICK, PONZINI, COSSU &
WENDITT, LLP
By:_/s/ Shivani Poddar BY:
Shivani Poddar John M. Murtagh
2 Park Avenue 1133 Westchester Avenue
New York, New York 10016 White Plains, NY 10604
Telephone: (212) 592-1446 Tel: (914) 288-9595
Facsimile: (212) 592-1500 Fax: (914} 288-0850
spoddar @herrick.com Jmurtagh@ gainesllp.com
Attorneys for Plaintiff Attorneys for Defendants

CSX Transportation, Inc., Norfolk Southern
Railway Company, and Consolidated Rail
Corporation

JONES DAY

  

By:

500 Grant Street, Suite 4500
Pittsburgh, PA 15219

Office: 412.394.7922

Fax: 412.394.7959

rapowell @jonesday.com
Attorneys for Defendant
United States Steel Corporation

2 of 2
